

116 HR 5930 RH: Workforce Investment Disclosure Act
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 519116th CONGRESS2d SessionH. R. 5930[Report No. 116–634]IN THE HOUSE OF REPRESENTATIVESFebruary 21, 2020Mrs. Axne introduced the following bill; which was referred to the Committee on Financial ServicesDecember 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on February 21, 2020A BILLTo amend the Securities Exchange Act of 1934 to require issuers to disclose information about human capital management in annual reports, and for other purposes.1.Short titleThis Act may be cited as the Workforce Investment Disclosure Act of 2020.2.Disclosures related to human capital managementSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:(s)Disclosures related to human capital management(1)In generalEach issuer required to file an annual report under subsection (a) shall disclose in that report information about human capital management policies, practices, and performance.(2)RulesNot later than 270 days after the date of the enactment of this subsection, the Commission shall issue final rules to carry out paragraph (1) and such rules shall require disclosure of the following with respect to the issuer:(A)Workforce demographic information, including the number of full-time employees, the number of part-time employees, the number of contingent workers (including temporary and contract workers), and any policies or practices relating to subcontracting, outsourcing, and insourcing.(B)Workforce stability information, including information about the voluntary turnover or retention rate, the involuntary turnover rate, the internal hiring rate, and the internal promotion rate (and with such internal promotion rate disaggregated by the workforce composition described under subparagraph (C)).(C)Workforce composition, including data on diversity (including racial, gender, and ethnic composition) and any policies and audits related to diversity.(D)Workforce skills and capabilities, including information about training of employees (including the average number of hours of training and spending on training per employee per year), skills gaps, and alignment of skills and capabilities with business strategy.(E)Workforce culture and empowerment, including information about—(i)policies and practices of the issuer relating to freedom of association and work-life balance initiatives;(ii)any incidents of verified workplace harassment in the previous 5 fiscal years of the issuer; and(iii)policies and practices of the issuer relating to employee engagement and psychological wellbeing, including management discussion regarding—(I)the creation of an autonomous work environment;(II)fostering a sense of purpose in the workforce;(III)trust in management; and(IV)a supportive, fair, and constructive workplace.(F)Workforce health and safety, including information about—(i)the frequency, severity, and lost time due to injuries, illness, and fatalities;(ii)the total dollar value of assessed fines under the Occupational Safety and Health Act of 1970;(iii)the total number of actions brought under section 13 of the Occupational Safety and Health Act of 1970 to prevent imminent dangers; and(iv)the total number of actions brought against the issuer under section 11(c) of the Occupational Safety and Health Act of 1970.(G)Workforce compensation and incentives, including information about—(i)total workforce compensation, including disaggregated information about compensation for full-time, part-time, and contingent workers;(ii)policies and practices about how performance, productivity, and sustainability are considered when setting pay and making promotion decisions; and(iii)policies and practices relating to any incentives and bonuses provided to employees below the named executive level and any policies or practices designed to counter any risks create by such incentives and bonuses.(H)Workforce recruiting and needs, including the number of new jobs created, the worker classification of new jobs, information about the quality of hire, and new hire retention rate.(3)Treatment of emerging growth companiesThe Commission may exempt emerging growth companies from any disclosure described under subparagraph (D), (E), (F), (G), or (H) of paragraph (2), if the Commission determines that such exemption is necessary or appropriate in the public interest or for the protection of investors..3.Backstop If, 2 years after the date of the enactment of this Act, the Securities and Exchange Commission has not issued rules required under section 13(s)(2) of the Securities Exchange Act of 1934, as added by section 2, and until such rules are issued, an issuer shall be deemed in compliance with section 13(s) of the Securities Exchange Act of 1934 if disclosures set forth in the annual report of such issuer satisfy the public disclosure standards of the International Organization for Standardization’s ISO 30414, or any successor standards for external human capital reporting, and as supplemented or adjusted by such rules, guidance, or other comments from the Commission.4.SEC study(a)StudyThe Securities and Exchange Commission shall conduct a study about the value to investors of—(1)information about the human rights commitments of issuers of securities required to file annual reports under section 13(a) of the Securities Exchange Act of 1934, including information about any principles used to evaluate risk, constituency consultation processes, and supplier due diligence; (2)information about violations, by issuers of securities required to file annual reports under section 13(a) of the Securities Exchange Act of 1934, of the Fair Labor Standards Act of 1938;(3)disaggregating the information requested in section 13(s) of the Securities Exchange Act of 1934 based on relevant workforce subgroups, including—(A)full-time employees;(B)part-time employees;(C)contingent workers; and(D)company management; and(4)surveys regarding employee satisfaction and engagement.(b)ReportNot later than 1 year after the date of the enactment of this Act, the Securities and Exchange Commission shall submit to Congress a report about the study conducted pursuant to subsection (a).December 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed